The opinion of the Court was delivered by
Shepley J.
There has not been a strict performance of the condition of the bond ; and the plaintiff would be entitled *452to recover, but for the interposition of the act of the 8th of February, 1839, c. 366. That act was decided to be constitutional in the case of the Oriental Bank v. Freese, 18 Maine R. 109. To bring a case within its provisions, it is only necessary to show, that prior to a breach of any of the conditions of the bond, a notice of the intention to make a disclosure and to take the poor debtors’ oath had been given ; and that the proper oath in pursuance thereof had been taken. Upon examination of the agreed statement it appears, that the notice was such, as that statute contemplates, and that the proper oath required by the law and the condition of the bond was administered.
Whatever objection there may be to the certificate, arising from the neglect of. the magistrates to make it at the proper time, or from want of form, it cannot prevent the defendants from claiming the advantage of the provisions of that act.
When there is no proof of damages the jury are authorized to return a verdict for the defendant, although there may be a breach of the condition of the bond; and when the facts are submitted to the court, it appears but a proper discharge of duty to give effect to the intentions of the legislature.

Plaintiff nonsuit.